Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021 has been entered.
 
Claim Status
This action is in response to papers filed 04/30/2021.  Claim 1 has been amended; claims 8-10, 1canceled. No claim has been newly added.  Claim 18 has been withdrawn for the reason of record. Accordingly, claims 1-7 and 11-17 are under current examination on the merits.  

Claim Rejections - 35 USC § 112(b)
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is suggested that claim 11 is amended to recite one range of weight percent.
In the interest of compact prosecution, prior art teaches any concentration would be treated as patentable relevant.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Candau (US 20060104924 A1, published May 18, 2006) and Roudot et al ("Roudot”, US-patent application, US 20150366769 A1; published December 24, 2015). 
Applicant claims a photoprotective composition for topical use, characterized in that it comprises, in a cosmetically acceptable medium: (i) one or more dibenzoylmethane derivative compounds chosen from those of formula (I) and/or mixtures thereof; (ii) one or more merocyanine compounds chosen from those of formula (II), the tautomeric forms thereof, the geometric isomers thereof; (iii) one or more compounds capable of accepting the triplet excited level energy of said dibenzoylmethane derivative compound(s) chosen, alone or as a mixture, from a diethylhexyl syringylidenemalonate of formula (IV), tautomeric forms thereof, and optical isomers thereof, and a tris(tetramethyl hydroxy piperidinol) citrate of formula (VI). 

  Candau is directed to photostable photoprotective compositions comprising dibenzoyl methane and arylalkyl benzoate compounds and a compound that accepts the excited triplet level energy of said dibenzoylmethane(s) (title, read on the ingredient (iii) in the instant claim 1).  Candau teaches that the compounds of the excited triplet level of the said dibenzoylmethane derivative are naphthalene derivatives; 4-hydroxybenzylidenemalonate with diethylhexyl syringylidenemalonate (compound (IV)); 4-hydroxycinnamate derivatives; (iv) piperidinol salts ([0049] to [0053] and [0081], read on component iii in the instant claim 1). Candau also teaches that the dibenzoylmethane derivatives are 2-methyldibenzoylmethane, 4-methyldibenzoylmethane, 4-isopropyldibenzoylmethane, 4-tert-butyldibenzoylmethane, 2,4-dimethyldibenzoylmethane, 2,5-dimethyldibenzoylmethane, 4,4'-diisopropyldibenzoylmethane, 4,4'-dimethoxydibenzoylmethane, 4-tert-butyl-4'-methoxydibenzoylmethane, 2-methyl-5-isopropyl-4'-methoxydibenzoylmethane, 2-methyl-5-tert-butyl-4'-methoxydibenzoylmethane, 2,4-dimethyl-4'-methoxydibenzoylmethane, 2,6-dimethyl-4-tert-butyl-4'-methoxydibenzoyl methane ([0021] to [0034], encompassing the species in the instant claim 2). Candau further teaches that the dibenzoylmethane derivative(s) may be present in contents ranging from 0.01% to 10% by weight and ([0037], encompassing on the concentration in the instant claim 3).    Candau indicates that the said at least one compound accepting the excited triplet level energy of said at least one dibenzoylmethane sunscreen having an excited triplet level energy ranging from 40 kcal/mol to 70 kcal/mol (claim 8 of Candau, read on the limitation of the instant claim 1).  In addition, Candau teaches that the at least one compound accepting the energy of the triplet state of the dibenzoylmethane sunscreen ranging from 0.1% to 25% by weight relative to 
While teaching dibenzoylmethane derivatives, Candau does not expressly teach merocyanine, salicylate compounds, and cinnamate compounds as claimed.  The deficiencies are cured by Roudot. 
Roudot is directed cosmetic or dermatological composition comprising, in a physiologically acceptable support: a) at least one oily phase and b) at least one merocyanine compound of formula (1), an organic UVB-screening agent and an additional organic UVA-screening agent and a non-therapeutic cosmetic process for caring for and/or making up a keratin material, comprising the application, to the surface of the said keratin material (abstract, implying the limitations of oil in the instant claim 15 and the method step of the instant claim 17). Roudot teaches that the merocyanine compounds have a structure of formula (I) ([0058-9]) and may be in their geometrical isomer forms ([0060]) with compounds 1-6 as preferred embodiments (compound 2 being the same as the compound (2’) in the instant claim 6 ([0063], read on the limitation of ingredient (ii) in the instant claim 1, encompassing limitations of the instant claims 4-6).  Roudot also teaches that the merocyanine of formula (1) are preferably present in the compositions in a concentration ranging from 0.1% to 10% by weight and preferentially from 0.2% to 5% by weight relative to the total weight of the composition ([0066], the same range as the instant claim 7).  Roudot further teaches the organic UVB-screening agent(s) are chosen from liquid lipophilic ,-diphenylacrylate compounds; liquid lipophilic salicylate compounds; and liquid lipophilic cinnamate compounds and mixtures thereof ([0069]-[0072]); including specific compounds of Octocrylene Homosalate, Ethylhexyl salicylate, Ethylhexyl methoxycinnamate, and mixtures thereof (claim 7 of Roudot, read on the UVA-screening agents of the type (A) are preferably chosen from dibenzoylmethane compounds; amino-substituted hydroxy benzophenone compounds; anthranilic compounds; benzylidenecamphor compounds; 4,4-diarylbutadiene compounds, butylmethoxydibenzoyl-methane, and isopropyldibenzoylmethane ([0206-208], read on the limitation of ingredient (i) in the instant claims 1, 2, and the limitations of UV-screening in the instant claims 13-14).  Furthermore, Roudot teaches that, in the case of compositions in the form of oil-in-water or water-in-oil emulsions, the emulsification processes that may be used are of the paddle or impeller, rotor-stator, etc., and the pH of the composition is generally between 3 and 12 approximately ([0362] and [0399], read on the limitations of the instant claim 16).
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  In this case, Roudot and Candau both teaches antibacterial compositions be useful for photoprotective compositions.  Thus, the idea of combining them flows logically from their having been individually taught in the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.
Regarding the specific weight ratio in claim 12, the principles of law are “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  In this case, Roudot have taught the merocyanine concentration ranging from 0.1% to 10% by weight relative to the total weight of the composition; and Candau have taught the compound accepting the energy of the triplet state of the dibenzoylmethane sunscreen ranging from 0.1% to 25% by weight relative to the total weight of the composition.  Thus, it would have been obvious to find the optimum or workable weight ratio ranges by routine experimentation, especially absent evidence to the contrary. 

Response to Arguments
Applicant’s arguments filed 04/30/2021 have been considered to the extent that they might apply to the new grounds of rejection set forth above, but they are not found persuasive. 
 Applicants argues that none of Roudot or Candau describes or suggests how to improve the photostabilitv with respect to UV-radiation of a composition comprising at least one merocyanine derivative.  Nothing in Candau makes it possible to affirm that the improvement of the UV-photostability of a dibenzoylmethane derivative intrinsically results in the improvement of the UV-photostability of merocyanine derivative.
In response, the claims, as written, are directed to a product or composition (not a method). Although, Candau and Roudot are silent a compound capable of accepting the triplet excited level energy of dibenzoylmethane derivatives makes it possible to improve the UV-photostability of compositions including a merocyanine derivative, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112 (II).  
MPEP 2112.02 (1I): "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Applicants also argues that the results in the examples of the present application (see paragraph [0424] of U.S. Publication No. 20200138684) show an improvement in the photostability of the 2-ethoxy ethyl 2-cyano{3-[(3-methoxypropyl)amino]cyclohex-2-en-l-ylidene}ethanoate (i.e., the merocyanine derivative) thanks to the presence of the compound of formula (IV) or the compound of formula (VI). 
In response, it is noted that composition 2 (claimed) is not the same ingredient as claimed because a mixture of diethylhexyl syringylidenemalonate and caprylic/capric triglyceride, NOT diethylhexyl syringylidenemalonate itself as claimed.  As set forth in the rejection above, it would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose combining the compounds as taught by Candau and Roudot as the particular ingredients for sunscreens because all of the particular options identified by Candau and Roudot are predictable solutions to the problem of stability issue, and the person of ordinary skill in the art would have a reasonable expectation to be of success in choosing any of those options, absent evidence to the contrary.  See MPEP 2143, part (I)(E).
For these reasons, the rejection under 103 is maintained.

Relevant Prior Art 
Candau et al (FR 2949328 A, published March 4, 2011) is provided, but not cited in the rejection, to show the state of art at the time when the invention was filed. 
An English abstract from DERWENT is also attached for reference. 


CONCLUSION 
No claim is allowed.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/YANZHI ZHANG/
Primary Examiner, Art Unit 1617